DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 03/15/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Status of claims in the instant application:
Claims 1-3, 5-11 and 13-19 are pending.
Claims 4, 12 and 20 have been cancelled.
Claims 1, 3, 5-9, 11, 13-17 and 19 have been amended.
No new claim has been added.
Response to Arguments
Applicant’s arguments, see page [7] of the remarks filed on 03/15/2022, with respect to objections to drawing have been fully considered in view of the corrected/updated drawing filed by the Applicant, and they are persuasive.  Therefore, the drawing objections have been withdrawn.
Applicant’s arguments, see page [7-8] of the remarks filed on 03/15/2022, with respect to rejections of claims under 35 USC 103, have been fully considered in view of the claim amendments but are moot because the arguments do not apply to the newly cited prior art or the new portions or the previous prior art. Furthermore Applicant’s claim amendment rendered new grounds for rejection.
Applicant’s arguments, see page [9-12] of the remarks filed on 03/15/2022, with respect to rejections of claims under 35 USC 101, have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the claim rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2014/0280887 A1 to Kjenda et al (hereinafter “Kjenda”) in view of Pub. No.: US 2018/0091388 A1 to Levy et al. (hereinafter “Levy”), and further in view of Pub. No.: US 20180262487 A1 to ZAIFMAN et al. (hereinafter “ZAIFMAN”)
Regarding Claim 1. Kjenda discloses A computer-implemented method (Kjenda, Abstract, FIG. 11, Para [0045]: A function is provided in a network system for policy-based dynamic mirroring for network traffic. The function monitors events, topology and status of the network and installs, enables, selects or changes traffic mirrors associated with the operation of one or more devices of the network … FIG. 11 is a simplified flow diagram of primary steps associated with a method for controlling dynamic traffic mirrors with mirroring policies …), comprising:
identifying a resource deployed in a computer network (Kjenda, Para [0018-0019]: … The present invention includes an application identification function, a dynamic traffic mirroring function, a policy based dynamic mirroring function and a network system controller, all directed to improving network manageability, security and efficiency of operation. The application identification function carried out through an application identification engine, enables the determination or identification of the applications running in the network system through devices of the network infrastructure by snooping the flows of network traffic and making a characterization of the likely application associated with flows with a minimal amount of data in observed frames of received packets to do so … The application identification function of the present invention includes several mechanisms, but is not limited to those described herein, in order to identify computer applications running on the network through examination of characteristics of information associated with frames of packets received on one or more devices of the network … The very presence of certain devices on the network may also be used to ascertain the presence of certain applications as those devices communicate on the network …);
scanning a flow of packets between the resource and a server in the computer network (Kjenda, Para [0018, 0025, 0104-105, 0087]: … The application identification function carried out through an application identification engine, enables the determination or identification of the applications running in the network system through devices of the network infrastructure by snooping the flows of network traffic … The dynamic traffic mirroring function of the present invention is not limited to only facilitating the identification of computer applications running on the network. It provides the capability to select options based on a plurality of criteria to mirror any portion or all of the frames of packets received on the network. The dynamic traffic mirroring function can do at least one or more of: 1) mirror all or any portion of the flow, such as the first N packets, the first M fields, the first L Bytes, selected fields and one-way or bidirectional flows; 2) define flows by source address-destination address … As represented in FIG. 11, a method 1100 of controlling dynamic traffic mirrors of the network system includes, after standard initial setup of one or more devices of the network infrastructure 101 through network administration input as is typically done in the field of the present invention, step 1110 of providing in the one or more of the network infrastructure devices 101 one or more mirror policies. In step 1120, the network system 100 is continuously monitored for events, topology and status of the network system. Dependent on the information gathered in the monitoring, the method 1100 further includes step 1130 of installing, enabling, selecting or changing automatically one or more traffic mirrors in one or more of the devices of the network infrastructure 101 … The method 1100 includes the optional step of selecting a destination for the mirrored traffic based on one or more of the one or more criteria. The destination may be one or more of: a) one or more of the plurality of network infrastructure devices 101; b) one or more network services; c) a function of the network system 101; and d) a portal 412 … Examples of mirror policies that may be established include, but are not limited to: a) allowing a source of the mirrored network traffic to choose the destination of that mirrored network traffic …  the network traffic is tunneled to the mirror traffic destination 408 via a higher level protocol, such as HyperText Transfer Protocol Secure (HTTPS) or the Secure Socket Layer (SSL) protocol. For example, the mirrored network traffic may be encrypted and encapsulated via a secure web session using SSL and/or HTTP between the mirror source point 414 and the destination 408 …);
However, Kjenda does not explicitly disclose, but Levy from same or similar field of endeavor teaches:
“in response to scanning a given packet that is part of the flow of packets, determining whether the given packet includes a header of a specified protocol (Levy, Para [0012-0013, 0027, 0033]: …  the one or more predefined mirroring criteria include a plurality of mirroring criteria, and the processing circuitry is configured to label the data packets in the candidate flows so as to indicate which of the mirroring criteria are applicable to each of the labeled data packets, and to select a given data packet for mirroring in response to a given mirroring criterion only when the given data packet is labeled to indicate that the given mirroring criterion is applicable to the given data packet … the processing circuitry is configured to select one or more further candidate flows responsively to values of one or more fields in a header of the data packets … the network administrator configures the network elements (e.g., switches or routers) to mirror packets that meet certain criteria. For example, a mirroring criterion may specify mirroring packets that are received from the network via a given ingress interface and/or delivered to the network via a given egress interface of the network element. Alternatively or additionally, the mirroring criterion may specify packets that are associated with a given Virtual LAN (VLAN). Further alternatively or additionally, the criterion may require mirroring packets based on certain fields in the packet headers, such as source and destination addresses, source and destination ports, and the underlying protocol used … Packets belonging to a particular flow may be identified, for example, as having the same 5-tuple values (source and destination addresses, source and destination ports, and protocol) and being transmitted within no more than a specified time interval between successive packets in the sequence …)”;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Levy into the teachings of Kjenda, because it discloses that to “maintain optimal performance, the network is typically monitored by several network elements, each of which reports its local state to the network manager. Based on the reported information, the network manager identifies bottlenecks and other problems in the network behavior and reports them to a network administrator, who can reconfigures the network to resolve the problems detected, thus enhancing network performance. The network manager may also adapt at least part of the network configuration automatically (Levy, Para [0025])”.
However, the combination of Kjenda-Levy does not explicitly disclose, but ZAIFMAN from same or similar field of endeavor teaches, “determining whether the given packet includes a specified handshake state (ZAIFMAN, Abstract, FIG. 2-3, Para [0012, 0013, 0019, 0022, 0028-0039]: … packet flows traversing the network are replicated, and the replica or “mirrored” versions of the original packets are subsequently analyzed by one or more servers. In some examples, the headers of the replica packets are scanned for a port number indicating the use of a secure communication channel (e.g., a channel that encrypts the data packets). Replica packets whose headers contain this port number may be subsequently analyzed by a multiplexer to determine whether they belong to an existing encrypted packet flow or a new encrypted packet flow, based on the detection of a transport control protocol (TCP) handshake in the payload. All replica packets may be truncated by a first pool of servers (e.g., the payloads may be discarded). Replica packets that belong to new encrypted packet flows may also be forwarded to a second pool of servers that will inspect the payloads and detect when a Secure Sockets Layer (SSL) certificate is exchanged. Because the SSL certificate is exchanged in the clear, useful information may be extracted from it. Moreover, the number of payloads that need to be inspected in order to extract the SSL certificate is minimized … evidence of a TCP handshake (i.e., SYN/SYN-ACK/ACK) in the payload of a replica data packet of a data flow may indicate that the data flow is about to be encrypted. Thus, an SSL certificate may be exchanged shortly after the TCP handshake occurs. As such, the multiplexer 106 and/or servers in the second server pool may be able to estimate approximately when to expect to see an SSL certificate, and may inspect the payload of every replica data packet of the data flow in question until the SSL certificate is detected. Once detected, a server in the second server pool may extract the SSL certificate and either extract information from the SSL certificate or forward the SSL certificate to another server or machine that will extract the information … a new encrypted data flow is identified by examining the payload of a data packet for evidence of a TCP handshake (i.e., SYN/SYN-ACK/ACK). The occurrence of a TCP handshake may indicate that an SSL certificate will be exchanged imminently …; Examiner’s Note: inspecting/detecting certificate exchange in data packets are considered as handshake state …);” and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZAIFMAN into the combined teachings of Kjenda-Levy, because it discloses that, “Replica packets that belong to new encrypted packet flows may also be forwarded to a second pool of servers that will inspect the payloads and detect when a Secure Sockets Layer (SSL) certificate is exchanged. Because the SSL certificate is exchanged in the clear, useful information may be extracted from it. Moreover, the number of payloads that need to be inspected in order to extract the SSL certificate is minimized (ZAIFMAN: Para [0013])”.
Kjenda further discloses:
“mirroring additional packets of the flow of packets between the resource and the server and continuing the mirroring responsive to the determination of whether the given packet includes the header of the specified protocol and the determination of whether the given packet contains the specified handshake state (Kjenda, Para [0025, 0025-0028, 0104]: … The dynamic traffic mirroring function of the present invention is not limited to only facilitating the identification of computer applications running on the network. It provides the capability to select options based on a plurality of criteria to mirror any portion or all of the frames of packets received on the network. The dynamic traffic mirroring function can do at least one or more of: 1) mirror all or any portion of the flow, such as the first N packets, the first M fields, the first L Bytes, selected fields and one-way or bidirectional flows … The set-up, teardown and filtering employed in the mirroring activity can be adjusted based on network policies, the detection of particular triggers by the device performing the mirroring or another network infrastructure device. This aspect of the present invention may be set up and controlled by the dynamic mirroring policy. Examples for criteria which may generate a mirroring activity include, but are not limited to, frames of packets, the content of particular fields in a frame, flow counts, the end of a flow, a regularly timed mirroring initiation or any other conditions of interest to the network administrator can be used as conditions for establishing mirroring activities on a device of the network. In addition, events or criteria may be established for stopping the mirroring function. For example, a mirroring activity may be stopped based on the data value in a packet field, a network, regional or device specific event, a simple count of packets or other flow metric, a time out, the end of flow or based on a change in a prioritization condition (i.e., a condition has occurred wherein mirroring must be performed on a different flow that has been designated as being of higher priority for mirroring, particularly when the device carrying out the mirroring has limited capacity in that regard … The mirroring policies that may be dynamically established are dependent on a wide range of triggering conditions. Examples of such mirroring policies include, but are not limited to: 1) mirror the first N packets of any new application flow from a source to the nearest IDS … after standard initial setup of one or more devices of the network infrastructure 101 through network administration input as is typically done in the field of the present invention, step 1110 of providing in the one or more of the network infrastructure devices 101 one or more mirror policies. In step 1120, the network system 100 is continuously monitored for events, topology and status of the network system. Dependent on the information gathered in the monitoring, the method 1100 further includes step 1130 of installing, enabling, selecting or changing automatically one or more traffic mirrors in one or more of the devices of the network infrastructure 101 …); Examiner’s Note: Levy already discloses mirroring based on a certain field in the packet header such as  protocol used. Also, as disclosed above by Levy, based on certain trigger (i.e. marker) mirroring can be ended once certain number of flow (packet) counts have been mirrored. The trigger as disclosed by Kjenda (Para [0008]) can be “protocol changes”. Thus the mirroring can continue until a trigger/marker detects a protocol change in the header. Also, as cited above by Kjenda (Para [0027]) discloses stopping mirroring when a certain count of data packets have been processed (i.e. continues mirroring until encountering an end marker); also Levy and ZAIFMAN already discloses  “given packet that includes the header of the specified protocol and the determination of whether the given packet contains the specified handshake state”).
Regarding Claim 2. The combination of Kjenda-Levy-ZAIFMAN discloses the computer-implemented method of claim 1, Kjenda further discloses, “wherein the specified protocol comprises one of: HyperText Transport Protocol (HTTP), HyperText Transport Protocol Secure (HTTPS) (Kjenda, Para [0087]: … In other embodiments of the invention, the network traffic is tunneled to the mirror traffic destination 408 via a higher level protocol, such as HyperText Transfer Protocol Secure (HTTPS) or the Secure Socket Layer (SSL) protocol. For example, the mirrored network traffic may be encrypted and encapsulated via a secure web session using SSL and/or HTTP between the mirror source point 414 and the destination 408 …), Server Message Block (SMB), Simple Mail Transfer Protocol (SMTP), or Authentication with Certificate Exchange.”
Regarding Claim 3. The combination of Kjenda-Levy-ZAIFMAN discloses the computer-implemented method of claim 1, Levy further discloses, “wherein mirroring the additional packets is further based at least in part on a destination port of the server that is specified by the given packet (Levy, Para [0027]: … the network administrator configures the network elements (e.g., switches or routers) to mirror packets that meet certain criteria. For example, a mirroring criterion may specify mirroring packets that are received from the network via a given ingress interface and/or delivered to the network via a given egress interface of the network element. Alternatively or additionally, the mirroring criterion may specify packets that are associated with a given Virtual LAN (VLAN). Further alternatively or additionally, the criterion may require mirroring packets based on certain fields in the packet headers, such as source and destination addresses, source and destination ports, and the underlying protocol used …).”
The motivation to further combine Levy remains same as in claim 1.
Regarding Claim 5. The combination of Kjenda-Levy-ZAIFMAN discloses the computer-implemented method of claim 1, ZAIFMAN further discloses, “wherein the handshake state between the resource and the server comprises a certificate exchange between the resource and the server (ZAIFMAN, Para [0013]: … Replica packets whose headers contain this port number may be subsequently analyzed by a multiplexer to determine whether they belong to an existing encrypted packet flow or a new encrypted packet flow, based on the detection of a transport control protocol (TCP) handshake in the payload. All replica packets may be truncated by a first pool of servers (e.g., the payloads may be discarded). Replica packets that belong to new encrypted packet flows may also be forwarded to a second pool of servers that will inspect the payloads and detect when a Secure Sockets Layer (SSL) certificate is exchanged …).”
The motivation to further combine ZAIFMAN remains same as in claim 1.
Regarding Claim 7. The combination of Kjenda-Levy-ZAIFMAN discloses the computer-implemented method of claim 1, Kjenda further discloses, “wherein the handshake state between the resource and the server comprises the handshake state of a HTTPS to Secure Socket Layer (SSL) handshake (Kjenda, Para [0087]: … the network traffic is tunneled to the mirror traffic destination 408 via a higher level protocol, such as HyperText Transfer Protocol Secure (HTTPS) or the Secure Socket Layer (SSL) protocol. For example, the mirrored network traffic may be encrypted and encapsulated via a secure web session using SSL and/or HTTP between the mirror source point 414 and the destination 408 …).”
Regarding Claim 8. The combination of Kjenda-Levy-ZAIFMAN discloses the computer-implemented method of claim 1, Kjenda discloses, “wherein the handshake state between the resource and the server comprises a flow state of a deep packet inspection (DPI) library (Kjenda, Para [0021]: … The present invention further includes a mechanism by which application fingerprinting may be enhanced by the experiences of others. That is, the training arrangement described above is effective when sufficient packet transmission occurs in the network to enable the application characterization. However, the network may not see all applications or enough data for all applications to effect sufficient training. The present invention includes the addition of at least pluggable binary modules so that any user can develop custom fingerprinting techniques according to a packet inspection Application Programming Interface (API) …).”
Regarding Claim 9. This claim contains all the same or similar limitations as claim 1, hence similarly rejected as claim 1.
Regarding Claim 10. This claim contains all the same or similar limitations as claim 2, hence similarly rejected as claim 2.
Regarding Claim 11. This claim contains all the same or similar limitations as claim 3, hence similarly rejected as claim 3.
Regarding Claim 13. This claim contains all the same or similar limitations as claim 7, hence similarly rejected as claim 7.
Regarding Claim 14. This claim contains all the same or similar limitations as claim 5, hence similarly rejected as claim 5.
Regarding Claim 16. This claim contains all the same or similar limitations as claim 8, hence similarly rejected as claim 8.
Regarding Claim 17. This claim contains all the same or similar limitations as claim 1, hence similarly rejected as claim 1.
**** Note: Kjenda also discloses Computer readable media containing instructions tan can be executed by processor (Kjenda, Para [0054]).
Regarding Claim 18. This claim contains all the same or similar limitations as claim 2, hence similarly rejected as claim 2.
Regarding Claim 19. This claim contains all the same or similar limitations as claim 3, hence similarly rejected as claim 3.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2014/0280887 A1 to Kjenda et al (hereinafter “Kjenda”) in view of Pub. No.: US 2018/0091388 A1 to Levy et al. (hereinafter “Levy”) and Pub. No.: US 20180262487 A1 to ZAIFMAN et al. (hereinafter “ZAIFMAN”), as applied to claim 1 above, and further in view of Pub. US 2014/0006605 A1 to Frei et al. (hereinafter “Frei”).
Regarding Claim 6. The combination of Kjenda-Levy-ZAIFMAN-Frei discloses the computer-implemented method of claim 1, Frei further discloses, “wherein the handshake state between the resource and the server comprises a key exchange between the resource and the server (Frei, Para [0258-0259]: … In some embodiments, the controller can provide, to each interfacing device, a digital certificate that indicates a domain to which the interfacing device belongs, and can indicate other domains with which the interfacing device can communicate. The controller can function as a certificate authority (CA) to sign the digital certificate … The two interfacing devices can also communicate over the persistent channel using encrypted data. For example, the digital certificate can also include a communication client's public key to facilitate the interfacing devices to communicate over a secure channel …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frei into the combined teachings of Kjenda-Levy-ZAIFMAN, because it discloses that, “Each interfacing device can receive one key and salt that can be used by its communication clients. The controller does not provide the interfacing devices with a corresponding decryption key for decrypting the password from the hash or salted hash. Thus, when establishing the network connection, the interfacing device can provide the encryption key and salt to the communication client, so that the client does not expose its personal password to the interfacing device. The communication client can use the encryption key and salt to generate the hash value or salted hash for the password, and provides the username and the password hash or salted hash to the communication server to establish a secured network connection (Frei: Para [0257])”.
Regarding Claim 15. This claim contains all the same or similar limitations as claim 6, hence similarly rejected as claim 6.
Pertinent Prior Arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	US-PGPUB 20110305149 A1 (SCOTT et al.): SCOTT discloses a method of monitoring packet traffic is provided. The method includes: at a first access point, capturing portions of traffic packets passing there through separated by time intervals; encapsulating the portions of traffic packets thereby forming encapsulated packets and adding timestamps to the encapsulated packets so as to preserve the portions of traffic packets and information related to the time intervals; transmitting the encapsulated packets over a network; decapsulating the encapsulated packets so as to obtain replay packets and the capture timestamps, wherein the replay packets include the portions of the traffic packets; and, transmitting the replay packets separated by the time intervals, wherein the timestamps are used to reproduce the time intervals so as to imitate the traffic packets passing through the first access point.
SCOTT further discloses an intelligent packet director (IPD) connected at a network access point to the network for capturing traffic packets passing there through, or at least portions of the packets, e.g. headers. The IPD may capture all packets passing there through or may apply a filter so as to get only particular packets e.g. selected by a byte pattern, destination or a protocol. The IPD performs encapsulating the captured traffic packets so as to form encapsulated packets. The encapsulation is necessary in order to preserve the captured data and transport it over a network to a different location. A configurable protocol header parser may be used in the IPD to identify and inspect known and unknown protocol headers. When the IPD identifies a packet meeting particular criteria, the packet or its portion is replicated.
US-PGPUB 20100268933 A1 (FRATTURA et al.): FRATTURA discloses systems and methods for preserving the privacy of data contained in mirrored network traffic. The mirrored network traffic may comprise data that may be considered confidential, privileged, private, or otherwise sensitive data. For example, the data payload of a frame of mirrored network traffic may include private Voice over IP (VoIP) communications between users on one or more networks. The present invention provides various techniques for securing the privacy of data contained in the mirrored network traffic. Using the techniques of the present invention, network traffic comprising confidential, privileged, private, or otherwise sensitive data may be mirrored in such a manner as to provide for the privacy of such data over at least a portion if not all of the mirrored communications between the mirror source point and the minor destination point.
The present invention provides privacy of data of mirrored network traffic by blanking and/or scrambling portions of data of the frame being mirrored. Many times, when troubleshooting or auditing a network, the entire contents of a frame of network traffic are not needed for review or analysis. For example, to trouble shoot HyperText Transfer Protocol (HTTP) transactions, a network analysis device would only need visibility into the data link header, the network layer header, the transport layer header and the HTTP protocol header. The data payload contents could be blanked or scrambled
US-PGPUB 20070056028 A1 (Kay): Kay discloses selective mirroring through processing of network traffic in accordance with provisioned rules and policies. The apparatus includes a port included in a set of at least one port, wherein each port in the set receives input traffic, a data processor that processes input data from the set of at least one port to generate mirrored data, based on rules with bitwise granularity across a header and a payload of the input data, and a mirror port selectable from the set of at least one port that transmits output traffic corresponding to the mirrored data. Advantageously, the apparatus provides an architectural framework well suited to a low cost, high speed, robust implementation of selective mirroring that enables flexible, advanced network security and monitoring features and network traffic analysis.
US-PGPUB 20010055274 A1 (Hegge et al.): Hegge discloses a network switch having a plurality of mirror ports to which data is copied for purposes such as networking monitoring. Data flows are identified and copied to an appropriate mirror port in response to the type of flow, a mirroring policy set up by a network administrator, and a distribution mechanism. A monitoring device attached to each mirror port is able to monitor specific types of traffic. Because the data flows are distributed among a plurality of mirror ports and monitoring devices, the ports and devices are less likely to overflow and therefore are more likely to be able handle the copied data without dropping data packets. The mirror ports are collected into groups of such ports. A given port may only be a member of a single group at one time. The mirroring policy must identify the group to which a particular type of flow is copied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434